AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                  FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                     Eastern District of Washington               EASTERN DISTRICT OF WASHINGTON


                   VICTOR A. CELLI, JR.
                                                                                                   Jan 16, 2020
                                                                     )                                 SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-284-RMP-1
        SPOKANE COUNTY JAIL and STATE OF                             )
                 WASHINGTON,                                         )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's action is Dismissed Without Prejudice for failure to comply with filing fee requirements. 28 U.S.C. §§ 1914(a)
u
              and 1915(a).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Rosanna Malouf Peterson.




Date: January 16, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
